


Exhibit 10.2

 

FORM OF

INDEMNIFICATION AGREEMENT

 

AGREEMENT, dated as of                           , 2008, by and between
Travelport Limited, a Bermuda company (the “Company”), and
                       (the “Indemnitee”).

 

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

 

WHEREAS, the Indemnitee is a director and/or officer of the Company;

 

WHEREAS, the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
companies in today’s environment;

 

WHEREAS, the Company’s Certificate of Incorporation and Bye-Laws requires the
Company to indemnify and advance expenses to its directors and officers to the
extent provided therein, and the Indemnitee serves as a director and/or officer
of the Company, in part, in reliance on such provisions in the Company’s
Certificate of Incorporation and Bye-Laws;

 

WHEREAS, uncertainties as to the availability of indemnification created by
recent court decisions, have increased the risk that the Company will be unable
to retain and attract as directors and officers the most capable persons
available;

 

WHEREAS, the Company has determined that its inability to retain and attract as
directors and officers the most capable persons would be detrimental to the
interests of the Company, and that Company therefore should seek to assure such
persons that indemnification and insurance coverage will be available in the
future; and

 

WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in order to enhance the Indemnitee’s continued
service to the Company in an effective manner, and the Indemnitee’s reliance on
the Company’s Certificate of Incorporation and Bye-Laws, and in part to provide
the Indemnitee with specific contractual assurance that the protection promised
by the Company’s Certificate of Incorporation and Bye-Laws will be available to
the Indemnitee (regardless of, among other things, any amendment to or
revocation of the applicable provisions of the Company’s Certificate of
Incorporation and Bye-Laws or any change in the composition of the governing
bodies of the Company or acquisition transaction relating to the Company), the
Company wishes to provide in this Agreement for the indemnification of and the
advancing of expenses to the Indemnitee to the fullest extent (whether partial
or complete) permitted by law and as set forth in this Agreement, and, to the
extent insurance is maintained, for the continued coverage of the Indemnitee
under the directors’ and officers’ liability insurance policy of the Company.

 

NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Company directly or, at its request, as an officer,

 

--------------------------------------------------------------------------------


 

director, manager, member, partner, tax matters partner, fiduciary or trustee
of, or in any other capacity with, another Person (as defined below) or any
employee benefit plan, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.                                       Certain Definitions.  In addition to
terms defined elsewhere herein, the following terms have the following meanings
when used in this Agreement:

 

(a)                                  Agreement:  shall mean this Indemnification
Agreement, as amended from time to time hereafter.

 

(b)                                 Board of Directors:  shall mean the Board of
Directors of the Company.

 

(c)                                  Claim:  means any threatened, asserted,
pending or completed civil, criminal, administrative, investigative or other
action, suit or proceeding of any kind whatsoever, or any appeal of any kind
thereof, or any inquiry or investigation, whether instituted by the Company, any
governmental agency or any other party, that the Indemnitee in good faith
believes might lead to the institution of any such action, suit or proceeding,
whether civil, criminal, administrative, investigative or other, including any
arbitration or other alternative dispute resolution mechanism.

 

(d)                                 Fund Entities: means
[                                                                          ]

 

(e)                                  Indemnifiable Expenses:  means (i) all
expenses and liabilities, including judgments, fines, penalties, interest,
amounts paid in settlement with the approval of the Company, and counsel fees
and disbursements (including, without limitation, experts’ fees, court costs,
retainers, transcript fees, duplicating, printing and binding costs, as well as
telecommunications, postage and courier charges) paid or incurred in connection
with investigating, defending, being a witness in or participating in (including
on appeal), or preparing to investigate, defend, be a witness in or participate
in, any Claim relating to any Indemnifiable Event, (ii) any liability pursuant
to a loan guaranty or otherwise, for any indebtedness of the Company or any
subsidiary of the Company, including, without limitation, any indebtedness which
the Company or any subsidiary of the Company has assumed or taken subject to,
and (iii) any liabilities which an Indemnitee incurs as a result of acting on
behalf of the Company (whether as a fiduciary or otherwise) in connection with
the operation, administration or maintenance of an employee benefit plan or any
related trust or funding mechanism (whether such liabilities are in the form of
excise taxes assessed by the United States Internal Revenue Service, penalties
assessed by the Department of Labor, restitutions to such a plan or trust or
other

 

2

--------------------------------------------------------------------------------


 

funding mechanism or to a participant or beneficiary of such plan, trust or
other funding mechanism, or otherwise).

 

(f)                                 Indemnifiable Event:  means any act or
omission, whether occurring before, on or after the date of this Agreement,
arising from the performance of the Indemnitee’s duties or obligations to the
Company or any of its subsidiaries, including in connection with any civil,
criminal, administrative, investigative or other action, suit or proceeding to
which the Indemnitee may hereafter be made a party by reason of being or having
been an officer, director, manager, member, partner, tax matters partner,
fiduciary or trustee of, or having served in any other capacity with, another
Person or any employee benefit plan at the request of the Company.

 

(g)                                 Jointly Indemnifiable Claim:  means any
Claim for which the Indemnitee shall be entitled to indemnification from both
the Fund Entities and the Company pursuant to applicable law, any
indemnification agreement or the certificate of incorporation, by-laws,
partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership or comparable organizational documents  of
the Company and the Fund Entities.

 

(h)                                 Person:  means any individual, corporation,
firm, partnership, joint venture, limited liability company, estate, trust,
business association, organization, governmental entity or other entity.

 

2.                                       Basic Indemnification Arrangement;
Advancement of Expenses.

 

(a)                                  In the event that the Indemnitee was, is or
becomes subject to, a party to or witness or other participant in, or is
threatened to be made subject to, a party to or witness or other participant in,
a Claim by reason of (or arising in part out of) an Indemnifiable Event, the
Company shall indemnify the Indemnitee, or cause such Indemnitee to be
indemnified, to the fullest extent permitted by Delaware law in effect on the
date hereof and as amended from time to time; provided, however, that no change
in Delaware law shall have the effect of reducing the benefits available to the
Indemnitee hereunder based on Delaware law as in effect on the date hereof or as
such benefits may improve as a result of amendments after the date hereof. The
rights of the Indemnitee provided in this Section 2 shall include, without
limitation, the rights set forth in the other sections of this Agreement.
Payments of Indemnifiable Expenses shall be made as soon as practicable but in
any event no later than thirty (30) days after written demand is presented to
the Company, against any and all Indemnifiable Expenses.

 

(b)                                 If so requested by the Indemnitee, the
Company shall advance, or cause to be advanced (within two business days of such
request), any and all Indemnifiable Expenses incurred by the Indemnitee (an
“Expense Advance”).  The Company shall, in accordance with such request (but
without duplication), either (i) pay, or cause to be paid, such Indemnifiable
Expenses on behalf of the Indemnitee, or

 

3

--------------------------------------------------------------------------------


 

(ii) reimburse, or cause the reimbursement of, the Indemnitee for such
Indemnifiable Expenses.  The Indemnitee’s right to an Expense Advance is
absolute and shall not be subject to any condition that the Board of Directors
shall not have determined that the Indemnitee is not entitled to be indemnified
under applicable law.  However, the obligation of the Company to make an Expense
Advance pursuant to this Section 2(b) shall be subject to the condition that,
if, when and to the extent that a final judicial determination is made (as to
which all rights of appeal therefrom have been exhausted or lapsed) that the
Indemnitee is not entitled to be so indemnified under applicable law, the
Company shall be entitled to be reimbursed by the Indemnitee (who hereby agrees
to reimburse the Company) for all such amounts theretofore paid (it being
understood and agreed that the foregoing agreement by the Indemnitee shall be
deemed to satisfy any requirement that the Indemnitee provide the Company with
an undertaking to repay any Expense Advance if it is ultimately determined that
the Indemnitee is not entitled to indemnification under applicable law).  The
Indemnitee’s undertaking to repay such Expense Advances shall be unsecured and
interest-free.

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, the Indemnitee shall not be entitled to indemnification or
advancement of Indemnifiable Expenses pursuant to this Agreement in connection
with any Claim initiated by the Indemnitee unless (i) the Company has joined in
or the Board of Directors of the Company has authorized or consented to the
initiation of such Claim or (ii) the Claim is one to enforce the Indemnitee’s
rights under this Agreement (including an action pursued by the Indemnitee to
secure a determination that the Indemnitee should be indemnified under
applicable law).

 

(d)                                 The indemnification obligations of the
Company under Section 2(a) shall be subject to the condition that the Board of
Directors shall not have determined (by majority vote of directors who are not
parties to the applicable Claim) that the indemnification of the Indemnitee is
not proper in the circumstances because the Indemnitee is not entitled to be
indemnified under applicable law.  If the Board of Directors determines that the
Indemnitee is not entitled to be indemnified in whole or in part under
applicable law, the Indemnitee shall have the right to commence litigation in
any court in the States of New York or Delaware having subject matter
jurisdiction thereof and in which venue is proper, seeking an initial
determination by the court or challenging any such determination by the Board of
Directors or any aspect thereof, including the legal or factual bases therefor,
and the Company hereby consents to service of process and to appear in any such
proceeding.  If the Indemnitee commences legal proceedings in a court of
competent jurisdiction to secure a determination that the Indemnitee should be
indemnified under applicable law, any determination made by the Board of
Directors that the Indemnitee is not entitled to be indemnified under applicable
law shall not be binding, the Indemnitee shall continue to be entitled to
receive Expense Advances, and the Indemnitee shall not be required to reimburse
the Company for any Expense Advance, until a final judicial determination is
made (as to which all rights of appeal therefrom have been exhausted or lapsed)
that the Indemnitee is not entitled to be so indemnified under applicable law. 
Any determination by the Board of Directors otherwise shall be conclusive and
binding on the Company and the Indemnitee.

 

4

--------------------------------------------------------------------------------


 

(e)                                  To the extent that the Indemnitee has been
successful on the merits or otherwise in defense of any or all Claims relating
in whole or in part to an Indemnifiable Event or in defense of any issue or
matter therein, including dismissal without prejudice, the Indemnitee shall be
indemnified against all Indemnifiable Expenses actually and reasonably incurred
in connection therewith, notwithstanding an earlier determination by the Board
of Directors that the Indemnitee is not entitled to indemnification under
applicable law.

 

3.                                       Indemnification for Additional
Expenses.  The Company shall indemnify, or cause the indemnification of, the
Indemnitee against any and all Indemnifiable Expenses and, if requested by the
Indemnitee, shall advance such Indemnifiable Expenses to the Indemnitee subject
to and in accordance with Section 2(b) and (d), which are incurred by the
Indemnitee in connection with any action brought by the Indemnitee for
(i) indemnification or an Expense Advance by the Company under this Agreement or
any provision of the Operating Agreement and/or (ii) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether the Indemnitee ultimately is determined to be entitled to
such indemnification, Expense Advance or insurance recovery, as the case may be.

 

4.                                       Partial Indemnity, Etc.  If the
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Company for some or a portion of the Indemnifiable Expenses in respect of
a Claim but not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify the Indemnitee for the portion thereof to which the
Indemnitee is entitled.

 

5.                                       Burden of Proof.  In connection with
any determination by the Board of Directors, any court or otherwise as to
whether the Indemnitee is entitled to be indemnified hereunder, the Board of
Directors or court shall presume that the Indemnitee has satisfied the
applicable standard of conduct and is entitled to indemnification, and the
burden of proof shall be on the Company or its representative to establish, by
clear and convincing evidence, that the Indemnitee is not so entitled.

 

6.                                       Reliance as Safe Harbor.  The
Indemnitee shall be entitled to indemnification for any action or omission to
act undertaken (a) in good faith reliance upon the records of the Company,
including its financial statements, or upon information, opinions, reports or
statements furnished to the Indemnitee by the officers or employees of the
Company or any of its subsidiaries in the course of their duties, or by
committees of the Board of Directors, or by any other Person as to matters the
Indemnitee reasonably believes are within such other Person’s professional or
expert competence, or (b) on behalf of the Company in furtherance of the
interests of the Company in good faith in reliance upon, and in accordance with,
the advice of legal counsel or accountants, provided such legal counsel or
accountants were selected with reasonable care by or on behalf of the Company. 
In addition, the knowledge and/or actions, or failures to act, of any director,
officer, agent or employee of the Company shall not be imputed to the Indemnitee
for purposes of determining the right to indemnity hereunder.

 

5

--------------------------------------------------------------------------------


 

7.                                       No Other Presumptions.  For purposes of
this Agreement, the termination of any claim, action, suit or proceeding, by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
create a presumption that the Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.  In addition, neither the
failure of the Board of Directors to have made a determination as to whether the
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Board of Directors that the
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by the Indemnitee to secure a
judicial determination that the Indemnitee should be indemnified under
applicable law shall be a defense to the Indemnitee’s claim or create a
presumption that the Indemnitee has not met any particular standard of conduct
or did not have any particular belief.

 

8.                                       Nonexclusivity, Etc.  The rights of the
Indemnitee hereunder shall be in addition to any other rights the Indemnitee may
have under the Company’s Certificate of Incorporation and Bye-Laws, the laws of
the State of Delaware, or otherwise.  To the extent that a change in Delaware
law or the interpretation thereof (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under the Company’s Certificate of Incorporation and Bye-Laws, it is the intent
of the parties hereto that the Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change.

 

9.                                       Liability Insurance.  To the extent the
Company maintains an insurance policy or policies providing directors’ and
officers’ liability insurance, the Indemnitee shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for the Company directors or officers.

 

10.                                 Period of Limitations.  No legal action
shall be brought and no cause of action shall be asserted by or in the right of
the Company against the Indemnitee, the Indemnitee’s spouse, heirs, executors or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, and any claim or cause of action of the
Company shall be extinguished and deemed released unless asserted by the timely
filing of a legal action within such two-year period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action such shorter period shall govern.

 

11.                                 Amendments, Etc.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.  In the event the Company or any of its subsidiaries enters
into an indemnification agreement with another director, officer, agent,
fiduciary or manager of the Company or any of its subsidiaries containing a term
or terms more favorable to the indemnitee than the terms contained herein (as
determined by the Indemnitee), the Indemnitee shall be afforded the benefit of
such more favorable term or

 

6

--------------------------------------------------------------------------------


 

terms and such more favorable term or terms shall be deemed incorporated by
reference herein as if set forth in full herein.  As promptly as practicable
following the execution by the Company or the relevant subsidiary of each
indemnity agreement with any such other director, officer or manager (i) the
Company shall send a copy of the indemnity agreement to the Indemnitee, and
(ii) if requested by the Indemnitee, the Company shall prepare, execute and
deliver to the Indemnitee an amendment to this Agreement containing such more
favorable term or terms.

 

12.                                 Subrogation.  In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee, who shall execute all papers
reasonably required and shall do everything that may be reasonably necessary to
secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.

 

13.                                 Jointly Indemnifiable Claims.  Given that
certain Jointly Indemnifiable Claims may arise due to the relationship between
the Fund Entities and the Company and the service of the Indemnitee as a
director and/or officer of the Company at the request of the Fund Entities, the
Company acknowledges and agrees that the Company shall be fully responsible for
the indemnification of the Indemnitee in connection with any such Jointly
Indemnifiable Claim, pursuant to and in accordance with the terms of this
Agreement, irrespective of any right of recovery the Indemnitee may have from
the Fund Entities or any of their respective Affiliates.  Under no circumstance
shall the Company be entitled to any right of contribution by the Fund Entities
or any of their Affiliates and no right of recovery the Indemnitee may have from
the Fund Entities or any of their respective Affiliates shall reduce or
otherwise alter the rights of the Indemnitee or the obligations of the Company
hereunder.  In the event that either of the Fund Entities or any of their
respective Affiliates shall make any payment to the Indemnitee in respect of
indemnification or advancement with respect to any Jointly Indemnifiable Claim,
the Fund Entity or Affiliate making such payment shall be subrogated to the
extent of such payment to all of the rights of recovery of the Indemnitee
against the Company, who shall execute all papers reasonably required and shall
do all things that may be reasonably necessary to secure such rights, including
the execution of such documents as may be necessary to enable the Fund Entities
effectively to bring suit to enforce such rights.  Each of the Fund Entities and
its respective Affiliates shall be third-party beneficiaries with respect to
this Paragraph 13, entitled to enforce this Paragraph 13 against the Company as
though each such Fund Entity or Affiliate were a party to this Agreement.

 

14.                                 No Duplication of Payments.  Subject to
Section 13 hereof, the Company shall not be liable under this Agreement to make
any payment in connection with any Claim made against the Indemnitee to the
extent the Indemnitee has otherwise actually received payment (under any
insurance policy, any provision of the Company’s Certificate of Incorporation
and Bye-Laws, or otherwise) of the amounts otherwise indemnifiable hereunder.

 

15.                                 Defense of Claims.  The Company shall be
entitled to participate in the defense of any Claim relating to an Indemnifiable
Event or to assume the defense thereof,

 

7

--------------------------------------------------------------------------------


 

with counsel reasonably satisfactory to the Indemnitee; provided that if the
Indemnitee believes, after consultation with counsel selected by the Indemnitee,
that (i) the use of counsel chosen by the Company to represent the Indemnitee
would present such counsel with an actual or potential conflict of interest,
(ii) the named parties in any such Claim (including any impleaded parties)
include the Company or any subsidiary of the Company and the Indemnitee and the
Indemnitee concludes that there may be one or more legal defenses available to
him or her that are different from or in addition to those available to the
Company or any subsidiary of the Company or (iii) any such representation by
such counsel would be precluded under the applicable standards of professional
conduct then prevailing, then the Indemnitee shall be entitled to retain
separate counsel (but not more than one law firm plus, if applicable, local
counsel in respect of any particular Claim) at the Company’s expense.  The
Company shall not be liable to the Indemnitee under this Agreement for any
amounts paid in settlement of any Claim relating to an Indemnifiable Event
effected without the Company’s prior written consent.  The Company shall not,
without the prior written consent of the Indemnitee, effect any settlement of
any Claim relating to an Indemnifiable Event which the Indemnitee is or could
have been a party unless such settlement solely involves the payment of money
and includes a complete and unconditional release of the Indemnitee from all
liability on all claims that are the subject matter of such Claim.  Neither the
Company nor the Indemnitee shall unreasonably withhold its or his or her consent
to any proposed settlement; provided that the Indemnitee may withhold consent to
any settlement that does not provide a complete and unconditional release of the
Indemnitee.

 

16.                                 Binding Effect, Etc.  This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company), assigns,
spouses, heirs, executors and personal and legal representatives.  The Company
shall require and cause any successor (whether direct or indirect by purchase,
merger, consolidation, or otherwise) to all or a significant portion of the
business and/or assets of the Company and/or its subsidiaries, by written
agreement in form and substance satisfactory to the Indemnitee and his or her
counsel, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.  This Agreement shall continue in effect
regardless of whether the Indemnitee continues to serve as an officer and/or
director of the Company of any other entity or enterprise at the request of the
Company.  Neither this Agreement nor any duties or responsibilities pursuant
hereto may be assigned by the Company to any other person or entity without the
prior written consent of the Indemnitee.

 

17.                                 Security.  To the extent requested by the
Indemnitee, the Company shall at any time and from time to time provide security
to the Indemnitee for the obligations of the Company hereunder through an
irrevocable bank line of credit, funded trust or other collateral or by other
means.  Any such security, once provided to the Indemnitee, may not be revoked
or released without the prior written consent of such Indemnitee.

 

8

--------------------------------------------------------------------------------


 

18.                                 Severability.  If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever, (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, all portions of any paragraph of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not themselves
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and (b) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, all portions of any paragraph of this Agreement
containing any such provision held to be invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal or unenforceable and to give effect to the terms
of this Agreement.

 

19.                                 Specific Performance, Etc.  The parties
recognize that if any provision of this Agreement is violated by the parties
hereto, the Indemnitee may be without an adequate remedy at law.  Accordingly,
in the event of any such violation, the Indemnitee shall be entitled, if the
Indemnitee so elects, to institute proceedings, either in law or at equity, to
obtain damages, to enforce specific performance, to enjoin such violation, or to
obtain any relief or any combination of the foregoing as the Indemnitee may
elect to pursue.

 

20.                                 Notices.   All notices, requests, consents
and other communications hereunder to any party shall be deemed to be sufficient
if contained in a written document delivered in person or sent by telecopy,
nationally recognized overnight courier or personal delivery, addressed to such
party at the address set forth below or such other address as may hereafter be
designated on the signature pages of this Agreement or in writing by such party
to the other parties:

 

(a)                                  If to the Company, to:

 

Travelport Limited
400 Interpace Parkway

Building A

Parsippany, NJ 07054
Fax:   973-939-1199
Attn:  Eric J. Bock

Executive Vice President, General Counsel &

Corporate Secretary

 

(b)                                 If to the Indemnitee, to the address set
forth on Annex A hereto.

 

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the telecopy numbers specified above (or at such other
address or telecopy number for a party as shall be specified by like notice). 
Any notice delivered by any party hereto to any other party hereto shall also be
delivered to each other party hereto simultaneously with delivery to the first
party receiving such notice.

 

9

--------------------------------------------------------------------------------


 

21.                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall for all purposes be deemed to be
an original but all of which together shall constitute one and the same
agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

 

22.                                 Headings.  The headings of the sections and
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction or
interpretation thereof.

 

23.                                 Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware applicable to contracts made and to be performed in such state
without giving effect to the principles of conflicts of laws.

 

 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

Travelport Limited

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

[Name]

 

11

--------------------------------------------------------------------------------
